Citation Nr: 0607432	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  04-14 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of death.





ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel



INTRODUCTION

The veteran served in the Special Philippine Scouts from July 
1946 to April 1949.  He died in August 1986.  The appellant 
is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.  

Under 38 U.S.C.A 5101(b) (West 2002 & Supp. 2005), a claim 
for dependency and indemnity compensation also includes a 
claim for dependency and indemnity compensation under 38 
U.S.C.A § 1318 (West 2002 & Supp. 2005).  This issue is 
referred to the RO for adjudication.   


FINDINGS OF FACT

1.  The veteran died in August 1986 due to skin cancer.

2.  At the time of the veteran's death, he was not service-
connected for any disability.

3.  Skin cancer was first shown many years after discharge, 
and there is no competent and probative medical evidence 
showing that the fatal skin cancer is related to service.






CONCLUSION OF LAW

No disability incurred in or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that is: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the appellant received letter 
notification prior to the initial unfavorable agency decision 
in June 2003.  The RO provided the appellant letter notice to 
her claim for service connection for cause of death in 
letters dated March and December 2003, which informed her 
that she could provide evidence or location of such and 
requested that she provide any evidence in her possession.  
Additionally, a February 2004 statement of the case (SOC) 
provided the appellant with a summary of the evidence, the 
applicable law and regulations and a discussion of the facts 
of the case.  The notice letters and the SOC specifically 
notified the appellant that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Veteran's Center, service department, Social 
Security, and other federal agencies.  She was advised that 
it was her responsibility to either send records pertinent to 
her claim, or to provide a properly executed release so that 
VA could request the records for her.  The appellant was also 
asked to advise VA if there were any other information or 
evidence she considered relevant to this claim so that VA 
could help by getting that evidence.  It is the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  The duty to notify the 
appellant was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

The veteran's service medical records are missing and appear 
to have been destroyed in a fire at the National Personnel 
Records Center in St. Louis, Missouri in July 1973.  Under 
such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (the Court declined to apply an "adverse 
presumption" where records have been lost or destroyed while 
in Government control which would have required VA to 
disprove a claimant's allegation of injury or disease in 
service in these particular cases).  
In this case, the evidence includes a letter from the 
veteran's private physician, the veteran's certificate of 
death, and statements from the appellant.  Thus, it does not 
appear that there are any other additional records that are 
necessary to obtain before proceeding to a decision in this 
case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issues on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The appellant essentially contends that the veteran died as a 
result of cancerous ailments contracted in service and later 
aggravated.  The appellant states that the veteran's 
cancerous ailments of the right neck were caused by a stroke 
in his right neck.  

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must establish that the service-connected disability was 
either the principal or a contributory cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.312 (2005).  The debilitating effects of a service-
connected disability must have made the decedent materially 
less capable of resisting the fatal disease or must have had 
a material influence in accelerating death.  See Lathan v. 
Brown, 7 Vet. App. 359 (1995).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

Where a veteran served ninety days or more during a period of 
war and a malignant tumor becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran's certificate of death certificate and a letter 
from his physician state that the cause of the veteran's 
death was skin cancer.  At the time of the veteran's death, 
he was not service-connected for any disability.

As previously noted, there are no service medical records, 
induction, or separation examinations associated with the 
claims folder as they appear to have been destroyed in a fire 
at the National Personnel Records Center in St. Louis, 
Missouri in July 1973.  The appellant was given the 
opportunity to offer evidence of treatment for conditions 
which she believed caused or contributed to the veteran's 
death, including treatment in service.  The appellant stated 
that the veteran had been treated for cholera in Guam in 
1947. 

The evidence of record includes the veteran's death 
certificate, a surgical report showing surgery to remove a 
parotid mass in January-February 1986, and statements from 
the appellant.  Additionally, there is a letter from the 
veteran's physician, Dr. M.L.P., stating that the veteran 
incurred a cyst on his right side of his neck which led to 
cancer in 1980, which was the veteran's eventual cause of 
death in 1986.  

A review of the evidence indicates that there is no competent 
medical evidence showing that the veteran's cause of death is 
related to service. 

Initially, the Board notes that there is no evidence that the 
veteran had skin cancer in service, or within one year of his 
separation.  The appellant was given an opportunity to 
provide evidence that the veteran developed skin cancer in 
service; however, she submitted information that the veteran 
had developed cholera in 1947.  Additionally, the veteran's 
physician Dr. M.L.P. stated that the veteran developed skin 
cancer in 1980, more than thirty years after separation.  
There is no evidence that physician reached his conclusion 
based on an examination of the veteran's prior medical 
records.  Moreover, the physician does not offer any factual 
or medical basis for his statements.  Therefore, as there is 
no medical or lay evidence that the veteran developed skin 
cancer in service, on within one year of his discharge, there 
is no basis for a grant of direct service connection. 

The appellant contends that the veteran developed a cyst in 
service, which later developed into the skin cancer which was 
his eventual cause of death.  However,  the medical evidence 
does not show that the veteran's tumor manifested within one 
year of termination of service, so as to be eligible for the 
presumptive provisions of 38 C.F.R. §§ 3.307, 3.309.  Rather, 
a surgical report affirmatively shows that the veteran had a 
parotid mass removed in January-February 1986, more than 
thirty years after service.  Inasmuch as there is no evidence 
of any tumor manifested either contemporaneous with service 
or within the first post-service year, service connection is 
not warranted.     

The Board also recognizes the appellant's sincere belief that 
the decedent's death was related in some way to his 
experience in service.  Nevertheless, in this case, the 
appellant has not been shown to have the professional 
expertise necessary to provide meaningful evidence regarding 
the causal relationship between the decedent's death and his 
active military service.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge", aff'd sub 
nom. Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), cert. 
denied, 119 S.Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Thus, the Board has carefully reviewed the record and has 
concluded that a preponderance of the evidence is against the 
appellant's claim for service connection for cause of death.  
The Board considered the doctrine of reasonable doubt, but 
finds that the record does not provide an approximate balance 
of negative and positive evidence on the merits.  Therefore, 
the claim is denied.  









ORDER

Entitlement to service connection for cause of death is 
denied.





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


